                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

JAMES R. ARAGON,

               Plaintiff,

v.                                                             CV No. 18-1101 JAP/CG

STATE FARM FIRE AND
CASUALTY COMPANY,

               Defendant.

                   ORDER SETTING TELEPHONIC STATUS CONFERENCE
                        AND SETTLEMENT CONFERENCE

       To facilitate a final disposition of this case, a mandatory settlement conference

will be conducted in accordance with Federal Rule of Civil Procedure 16(a)(5). The

conference will be held on Monday, November 18, 2019, at 9:00 a.m, in Conference

Rooms 1 (203) and 2 (205) of the United States Historic Courthouse, 421 Gold

Avenue S.W., Albuquerque, New Mexico. A telephonic status conference will be held

on Thursday, November 7, 2019, at 1:30 p.m. to discuss the parties’ positions.

       IT IS HEREBY ORDERED that the parties and a designated representative,

other than counsel of record, with full authority to resolve the case, must attend in

person; counsel who will try the case must also attend in person. All attorneys and

parties involved in the settlement conference must treat as confidential the information

discussed, positions taken, and offers made by other participants in preparation for and

during the conference.1



       1Thisdoes not prohibit disclosures stipulated to by the parties, necessary in
proceedings to determine the existence of a binding settlement agreement, or as
otherwise required by law.
      IT IS FURTHER ORDERED that:

      1. By November 6, 2019, each party shall provide to the Court:

             a. A confidential letter containing an analysis of the strengths and
                weaknesses of its case; and

             b. An explanation of the current procedural posture of the case and the
                parties’ most recent settlement offers and demands.

          These materials may be submitted to the Court by email to
          garzaschambers@nmd.uscourts.gov.

      2. Before November 7, 2019, counsel shall confer with one another about their
         clients’ respective positions.

      3. On November 7, 2019, at 1:30 p.m., counsel shall call Judge Garza’s AT&T
         line at (877) 810-9415, follow the prompts, and enter access code 7467959,
         for a pre-settlement telephonic status conference.

      A party must show good cause to vacate or reschedule the settlement

conference. Any such request must provide the Court with sufficient notice to ensure

that other matters may be scheduled in the time allotted for the settlement conference.

      IT IS SO ORDERED.



                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE




                                           2
